The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-9, 13, 14, 16, 19-22, 24, 26-28 and 31-35 are pending in Claim Set filed 12/10/2020.
Claims 21 and 26 have been amended.
Claims 1-4, 6-9, 13, 14, 16, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 5, 10-12, 15, 17, 18, 23, 25, 29 and 30 are canceled.
Herein, claims 21, 22, 24, 26-28 and 31-35 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 21, 22, 24, 26-28 and 31-35 under 35 U.S.C. 103(a) as being unpatentable over Harrison et al (US 20120294820) [Harrison] in view of Barmes et al (US 20100137454, cited in IDS filed8/02/2019) [Barmes] is withdrawn in view of the claim amendments.

NEW GROUNDS of Rejection necessitated by claim amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 22, 24, 26-28 and 31-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Traver et al (GB 2079300) and Harrison et al (US 20120294820, of record) [Harrison] in view of Narula (USP 4874547).
Regarding claims 21, 22, 24, 26-28 and 31-35,
Traver teaches optically clear (i.e., transparent or clear) silicone emulsions provided from non transparent emulsions comprising linear polysiloxane oils or volatile cyclic polysiloxanes dispersed in water using an emulsifier by adding effective amounts of an optical index adjusting agent selected from water soluble polyols and polyethers, wherein these transparent silicone emulsions can be further combined with cosmetic or medicinal agents as desired (Abstract; p.1, lns.1-13; See entire document). Further, Traver teaches that the silicone-water emulsion compositions of the present invention are particularly well-suited for serving as a vehicle for the application of epidermal enhancing agents. For example, such agents include a wide range of cosmetics and medical and pharmaceutical compounds, wherein such cosmetics would include cream eye shadows, foundations, blushes, lip gloss, mascara and eyeliner, cover-up-type compositions and wrinkle creams, moisturizers, acne cover-up, depilatories and cuticle removers. Traver teaches that the fact that these emulsions can be prepared in transparent form adds a measure of commerciability 
	Traver teaches that the present invention provides a method of formulating an optically clear silicone emulsion which comprises: (a) forming a non-transparent silicone oil and water emulsion by combining a discontinuous phase of polydiorganosiloxane oil, with a continuous phase of water, and an emulsifying agent or mixture of emulsifying agents; and (b) adjusting the optical clarity of the non-transparent emulsion by combining it with an optical index adjusting agent which is a water soluble polyol or polyether in an amount to render the
non-transparent emulsion optically clear. The optical adjusting agent which will render these silicone water emulsions transparent is conveniently a water soluble polyol or polyether or mixture of these materials. Particularly preferred optical adjusting agents can be selected from the group consisting of glycerin, sorbitol, polyalkylene glycol, polyoxyalkylene derivatives of propylene glycol, alkoxylated organic acids and esters, methoxypolyethylene glycol (p.2, lns.41-55 to p.3, lns.1-3). Traver teaches that the amount of optical adjusting 
Harrison teaches a bi- or multiphasic, clear or translucent silicone-containing lubricant compositions, and products including such compositions, wherein the refractive index of each immiscible phase of the lubricant composition is matched to that of each other phase to make the composition clear or translucent, wherein the compositions are highly lubricious, non-staining, and easily washable, which are (Abstract; [0016]; See entire document). Harrison teaches that the lubricants are liquids, clear lotions, or gels, the viscosities of the present compositions can have a viscosity, at 25° C., in a range of about 50 cps (centipoise) or less to about 5000 cps or about 10,000 cps or more. In situations where the lubricant composition is designed for use as a stand alone personal lubricant or as a lubricant for a condom, for example, a packaged lubricated condom product, viscosities (at 25° C) of less than about 500 cps or less than about 1000 cps or less than about 2000 cps, for example, in a range of about 50 cps or about 100 cps to less than about 500 cps or less than about 1000 cps or less than about 2000 cps are advantageously useful ([0020]; [0056]). Further, Harrison teaches that the compositions 
Harrison teaches that the silicone component comprises a dimethacone (trimethyl siloxane-terminated polydimethylsiloxane) or phenyltrimethicone component [0023], and a hydrophilic component comprising water [0024], polyacrylamide (rheology modifier ([0024]; [0036]; [0114] Composition 1; claim 11), butylene glycol that is added to adjust the refractive index, ([0025]; [0034-0035]; [0018]) (i.e. refractive adjusting agent), a polyalkylene glycol component (such as a polyethylene glycol component, a polypropylene glycol component, a mixed 
Harrison teaches the lubricant composition comprises at least two substantially immiscible phases comprising: a) a hydrophilic component, which may in certain embodiments comprise an aqueous phase, and in other embodiments lack substantial amounts of water, and b) a silicone component, such as a phase containing a silicone oil, wherein the composition is substantially clear or transparent ([0051-0054]; [0058-0061]). Harrison teaches in an exemplary composition 1 [0114], a silicon component of 24% wt., water 32.85% wt.(total), butylene glycol 40% wt. and rheology modifier: polyacrylamide (i.e., 3% wt. or less) in a mixture. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
Accordingly, it would have been well within the purview of one of ordinary skill in art before the effective filing date of the claimed invention to provide transparent silicon-in oil emulsions by following the teachings of Traver and Harrison, as a whole. One skilled in the art would have been motivated to do so in order to provide translucent silicon-in-oil emulsions that are well suited for applications in cosmetics and medical areas; moreover, silicon-in-oil emulsions that can be prepared in transparent form adds a measure of commerciability to products thereof as taught Traver and Harrison, as a  whole.
Traver and Harrison differ from the claims in that the documents do not teach that mixing the silicon and hydrophilic components to provide a translucent silicone-in-water emulsion compositions having an average diameter of the dispersed phase silicone droplets in the range between about 600 nm and about 99 nm.
However, Narula cures the deficiency.
Narula teaches stable silicone-in-water emulsions that are particularly useful in skin care compositions. The silicone-in-water emulsions are prepared by a process which is useful to emulsify any high viscosity silicone or mixture of silicones having a viscosity of less than 50 pascal-seconds comprising 15 about 7000 cP, or from about 1000 cP to about 10,000 cP, or about 2000 cP to about 10,000 cP, or about 3000 cP; in each case).
Accordingly, it would have been well within the purview of one of ordinary skill in art before the effective filing date of the claimed invention to provide low viscosity, substantially clear or translucent silicon-in-water emulsions in view of the teachings of Narula. One skilled in the art would have recognized the benefit of providing substantially clear or translucent low viscosity silicon-in-water emulsions that are well suited for cosmetic and medical applications that can advantageously be provided by using low shear at room temperature to form stable emulsions in accordance with Traver, 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Traver, Harrison and Narula, as a whole.

Response to Arguments
	Applicants argue that Harrison does not teach n emulsion. Furthermore, Applicants argue that the combination of Harrison and Barmes neither discloses nor suggests emulsion compositions having an average silicone particle size in the claimed range. 
Applicant’s arguments have been fully considered but they are not persuasive, because Applicants arguments directed to Barnes are moot since the teachings of Barnes is not applied in the about rejections. Regarding Applicants arguments directed to Harrison, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Traver, Harrison and Narula, as a whole. 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626